                 1
                 2
                 3
                 4                               UNITED STATES DISTRICT COURT
                 5                                      DISTRICT OF NEVADA
                 6                                                  ***
                 7    BANK OF NEW YORK MELLON,                             Case No. 2:18-CV-217 JCM (VCF)
                 8                                         Plaintiff(s),                    ORDER
                 9           v.
               10     SATICOY BAY LLC SERIES 6773 GRANITE
                      RIVER,
               11
                                                         Defendant(s).
               12
               13
                             Presently before the court is Magistrate Judge Cam Ferenbach’s report and
               14
                      recommendation (“R&R”) in the matter of Bank of New York Mellon v. Saticoy Bay, case
               15
                      number 2:18-cv-00217-JCM-VCF. No objections have been filed, and the deadline for doing so
               16
                      has passed.
               17
                             Magistrate Judge Ferenbach ruled in his report and recommendation that Bank of New
               18
                      York Mellon’s (“BNYM”) renewed motion to strike counterclaim (ECF No. 42) should be
               19
                      granted because Saticoy Bay failed to file a timely answer and counterclaim. (ECF No. 43).
               20
                             When a court denies a motion to dismiss, the submitting party has fourteen days to serve
               21
                      a responsive pleading. Fed. R. Civ. P. 12(a)(4)(A). The magistrate judge found that after the
               22
                      court denied Saticoy Bay’s motion to dismiss on January 15, 2019 (ECF No. 24), Saticoy Bay
               23
                      waited until March 14, 2019—almost two months later—to submit its answer and counterclaim
               24
                      (ECF No. 32). The magistrate judge then found that Saticoy Bay also waited to submit its
               25
                      answer and counterclaim until after the court granted BNYM’s motion for summary judgement
               26
                      and directed the clerk to “enter judgement accordingly and close the case.” (ECF No. 24 at 8).
               27
               28

James C. Mahan
U.S. District Judge
                1             Under local rule 7-2(d), “[t]he failure of an opposing party to file points and authorities in
                2     response to any motion…constitutes a consent to the granting of the motion.” The magistrate
                3     judge found that Saticoy Bay failed to file a response to BNYM’s renewed motion to strike
                4     counterclaim. (ECF No. 43).
                5             Thus, the magistrate judge recommends granting BNYM’s renewed motion to strike
                6     counterclaim.
                7             This court “may accept, reject, or modify, in whole or in part, the findings or
                8     recommendations made by the magistrate.” 28 U.S.C. § 636(b)(1). Where a party timely objects
                9     to a magistrate judge’s report and recommendation, then the court is required to “make a de novo
              10      determination of those portions of the [report and recommendation] to which objection is made.”
              11      28 U.S.C. § 636(b)(1).
              12              Where a party fails to object, however, the court is not required to conduct “any review at
              13      all . . . of any issue that is not the subject of an objection.” Thomas v. Arn, 474 U.S. 140, 149
              14      (1985). Indeed, the Ninth Circuit has recognized that a district court is not required to review a
              15      magistrate judge’s report and recommendation where no objections have been filed. See United
              16      States v. Reyna-Tapia, 328 F.3d 1114 (9th Cir. 2003) (disregarding the standard of review
              17      employed by the district court when reviewing a report and recommendation to which no
              18      objections were made).
              19              Nevertheless, this court conducted a de novo review to determine whether to adopt the
              20      recommendation of the magistrate judge. Upon reviewing the recommendation and underlying
              21      motion, this court finds good cause appears to adopt the magistrate judge’s findings in full.
              22              Accordingly,
              23              IT IS HEREBY ORDERED, ADJUDGED, and DECREED that Magistrate Judge
              24      Ferenbach’s report and recommendation (ECF No. 43) be, and the same hereby is, ADOPTED in
              25      its entirety.
              26              IT IS FURTHER ORDERED that BNYM’s renewed motion to strike counterclaim (ECF
              27      No. 42) be, and the same hereby is, GRANTED.
              28      ...

James C. Mahan
U.S. District Judge                                                   -2-
                1     The clerk shall enter judgment accordingly and close the case.
                2     DATED January 24, 2020.
                3                                          __________________________________________
                                                           UNITED STATES DISTRICT JUDGE
                4
                5
                6
                7
                8
                9
              10
              11
              12
              13
              14
              15
              16
              17
              18
              19
              20
              21
              22
              23
              24
              25
              26
              27
              28

James C. Mahan
U.S. District Judge                                          -3-
